FRDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceysson (FR 2673110A1) in view of Komine et al. (JP01008978).
As to claim 9, Ceysson discloses a process for forming a balloon catheter (see lines 13-15 of the translation) using silicone elastomer (thermoset material, see line 284 of page 7 of the translation).  The method comprises extruding a first tube (1 of Fig 1) on an inflation lumen (2 of Fig. 1A); applying a spraying release agent in a non-contact manner to apply the release agent to sections of the outer periphery of the tube (the coating is applied by spraying to areas around the drilled holes; see Fig. 3, lines 314-320 of page 8 of the translation); the tube is coated and 
Ceysson fails to teach the spray region and non-spray region are divided by spray restriction film as required by claim 9. 
Ceysson does state the release agent is selectively applied to the tube (see 5 of Fig.3). 
It is well known within the art to restrict spray by use of a shroud/ guard or shield around the spray nozzle as taught by Settles. 
Komine et al. discloses a process of applying a release coating to a tube by rotating the tube while it is being sprayed (see abstract and Fig. 5). Komine et al shows a spray region and non-spray region are divided by a spray restriction film (21 and 50 of Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sprayer of Ceysson to include the spray restriction device of Komine in order to restrict the spray to the desired location as well as prevent over spray of the release agent. 
As to claim 12, Ceysson modified by Komine discloses a device for forming a balloon which comprises a thermosetting resin (silicone elastomer), the device comprising; a first extruder (see 10 of Fig. 1) using a mold (11) to form a first tube (1 of Fig. 1); a release agent spraying device (4 of Fig. 3 of Ceysson and 41, 21 and 50 of Fig. 5 of Komine); a first and second heater (15 of Fig. 4) that heats the first tube and the coating layer; a second extruder that extrudes and cover a coating layer over the first tube (14 of Fig. 4); where the release agent spraying device comprises a nozzle (4 of Ceysson, 41 of Komine) and a spray restriction film ben to limit spray range of agent (see 21 of Fig. 5 of Komine). 
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceysson (FR 2673110A1) in view of Komine et al. (JP01008978) as applied to claim 9 above in further view of Settles (US 6171656).
The teachings of Ceysson and Komine as applied to claim 9 are as stated above. 
Ceysson and Komine fail to teach sucking the release agent through suction holes within the restriction film as required by claim 10. 
Komine does teaches a suction device in order to exhaust the coating material (see Fig. 5).
Settles discloses preventing or controlling overspray of a spray device through the use of a shroud. The shroud has suction holes to remove overspray from the shroud (see col. 2, lines 10-23). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Ceysson and Komine to include suction holes in the restriction film as taught by Settles. One would have been motivated to do so since both are directed to restricting spray and overspray through the use of shroud while Settles teaches the shroud can prevent overspray as well as remove the over spray in one device. 
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest in the application of a release agent over a tube in the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715